McGrath, J.
Proceedings to clean out and tile a drain were removed to the circuit by certiorari allowed by a circuit court commissioner, and, upon motion, the writ of certiorari was dismissed in the circuit court.
The first paragraph of the affidavit for the writ is as follows:
“George F. Brown, of the city of Flint, Mich., being duly sworn, deposes and says that he is one of the attorneys for Isaac Morse, who resides in the township of Gaines, county of Genesee, and State aforesaid, and who is a party who deems himself aggrieved in a matter hereinafter mentioned.”
The name of Isaac Morse nowhere appears in the return to the writ of certiorari, nor does the affidavit set forth that he is liable to assessment for the expense of the work, or that he has any interests to be affected by the proceeding. Under this state 'of facts the writ was improperly issued, and the circuit court was right in dismissing it.
It is unnecessary to discuss the other questions raised.
The judgment is affirmed, with costs to defendant.
Morse, C. J., Long and Montgomery, JJ., concurred. Grant, J., did not sit.